ON APPLICATION FOB REHEARING.
Possibly some just criticism along the line of “the law’s delays” might he found in the fact that, although tlie ample brief for the defendant in this case filed on the original submission was signed by five able attorneys as representing the defendant, no suggestion was offered, or intimation even made, that the record failed to show a proper order of the court in prescribing the number of jurors from which the jury to try the case should be selected, until on this application for a rehearing the point is made for the first time. This, however, cannot, under our forms of law and practice, and procedure'based on them, operate to prevent a full consideration of the question presented at this late day on application for rehearing, although never urged or suggested at any stage of the proceedings until now. The defendant is clearly Avithin his rights in making the insistence; the fault, if any, is not that of the defendant or his counsel,, but of the system. ■
The order of’ the court assailed, as set out in the record, is as follows: “September 23, 1912. Defendant being in open court Avith his attorneys, and being duly arraigned, pleads not guilty, and his case is set for trial on Thursday, September 26, 1912; and the court then drew from the jury box the names of 35 persons, and the sheriff is directed to summon said 35 named persons, together with the 41 regular jurors draAvn and summoned for the present week of court, making 76, all to be and appear on Thursday, the 26th of September, 1912, as a venire for the trial of the defendant, and he *25is also directed to serve the defendant forthwith with a copy of the indictment on which he is to be tried, and with a list of the names of the 76 persons constituting the venire for his trial.” It would seem that the provisions of the jury law contemplated the order fixing the number of jurors to be made before the drawing. The order shown by the judgment entry before us in this case does not specifically set forth that this order was made at that particular time, but does sIioav the order to have been made, and that the court in one and the same order, and practically contemporaneously, made' an order fixing the number, including the specified number of regular jurors drawn and summoned for the week of the trial, that should constitute the venire from which the jury to try the defendant should be selected. This was a substantial compliance Avith the statute, and one from which Ave are satisfied no injury resulted to the defendant, as vide its discovery at this late date.- — Code, § 6264.
In Costello's Case, 176 Ala. 1, 58 South. 202, the order made by the trial court was no order in so far as fixing the number to constitute the special venire was concerned, in that it only fixed a number between the minimum and maximum already fixed by law, and the Chief Justice, in speaking the unamimous opinion of the court in that case, said: “While the order of the court was not pursuant to provisions of the statute as to what should constitute the special venire, still the defendant got all that he was entitled • to under 'the statute.— Code, § 7265. We are satisfied that no injury resulted to the defendant from the irregular order of the court in respect to the special jury. — Code, § 6264.” The same may applicably be said with,respect to this case, except that in this case an order fixing the number definitely was made, but is not shown by the judgment *26entry to have been made before, but at the time of, the drawing — an irregularity of less import, it seems to us, than appeared from the record in Oostello’s Case.
The only other ground assigned as a reason for granting a rehearing is that the verdict of the jury is not sufficient to support the judgment of conviction. The verdict is in the following words: “We the jury find the defendant guilty of murder in the second degree, and fix the punishment at 10 years.” It is insisted that, the jury not having fixed the punishment at imprisonment in the penitentiary, the court could not enter a judgment to that effect. The statute fixes the place, and it could not have .been elsewhere. — Code, §§ 7620, 7088; Gunter v. State, 83 Ala. 96, 3 South. 600; McGuff v. State, 88 Ala. 147, 7 South. 35, 16 Am. St. Rep. 25. The verdict is amply sufficient to support the judgment of conviction, and the court properly sentenced the defendant to imprisonment in the penitentiary. — Watkins v. State, 133 Ala. 88, 32 South. 627; Weaver v. State, 1 Ala. App. 48, 55 South. 956; McGuff v. State, supra; Lewis v. State, 51 Ala. 1.
Application for a rehearing is denied.